DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 01/15/2021 Amendment.
Claims 1-19 and 22-23 are pending and examined.  Claim 23 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2011/0044113 to Kim et al. (hereafter Kim) in view of US 9,690,654 to No et al. (hereafter No).
Regarding independent claim 1, Kim teaches an operating method of a memory system comprising a memory device comprising a plurality of blocks, the operating method comprising: 
as a first write request of first data with respect to a first block is received (FIG. 12: step S210), determining program/erase (P/E) cycles (FIG. 12: when address and program data are received in step S210, detect the corresponding P/E cycle in step S220); 
in response to the first write request (see paragraph [0047]
in response to the determined P/E cycles being less than a reference number (i.e. less than “deterioration cycle”, see paragraph [0091]), programming the first data to the first block based on a first operation condition selected from among a plurality of operation conditions (applying fast program operation as shown in FIG. 5 or 10 to undeteriorated memory cells, see paragraphs [0090]-[0091], [0098]); and 
in response to the determined P/E cycles being greater than the reference number (i.e. greater than “deterioration cycle”, see paragraph [0091]), programming the first data to the first block based on a second operation condition selected from among the plurality of operation conditions (applying normal program operation as shown in FIG. 4 to deteriorated memory cells, see paragraphs [0090]-[0092]).
However, Kim teaches the determination is based on the P/E cycles instead of erase program interval (EPI) denoting a time period elapsed after an erasure of the first block.
No teaches erase leaving time (ELT) is the elapsed time from when the memory block is erased (see 4:27-33).  As the ELT increases, the reliability of the memory cells in the memory block is reduced (see FIG. 5 and 10:22-30).  No further teaches the ELT could be managed in similar manner as P/E cycles (see 21:5-17).
Since Kim and No are both from the same field of endeavor, the purpose disclosed by No would have been recognized in the pertinent art of Kim.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the ELT as another factor need to be considered regarding reliability of data stored (see 10:22-30 and 21:5-17).
Regarding dependent claim 2, Kim teaches wherein a level of at least one of a program voltage and a verify voltage under the first operation condition is different from a corresponding level under the second operation condition (FIGS. 4-5: ΔV2 of fast program operation is greater than ΔV1 of normal program operation, see paragraph [0102]).
Regarding dependent claim 3, Kim teaches wherein the program voltage comprises an incremental step pulse programming (ISPP) voltage comprising a plurality of voltage pulses, and wherein a voltage increase of the voltage pulses under the second operation condition is less than a corresponding voltage increase of the voltage pulses under the first operation condition (FIGS. 4-5: ΔV2 of fast program operation is greater than ΔV1 of normal program operation, see paragraph [0102]).
Regarding dependent claim 4, Kim does not explicitly suggest wherein the maximum number of the voltage pulses under the second operation condition is greater than the maximum number of the voltage pulses under the first operation condition.  However, Kim suggest the program voltage Vpgm and verify voltage could be applied to the memory cell to be programmed in numerous program loops until the memory cell is successfully programmed (see paragraph [0076]).  It would have been obvious to one with ordinary skill in the art to realize that adjusting the maximum number of the voltage pulses, i.e. number of programming loops, in the normal program operation could be a matter of design choice.
Regarding dependent claim 5, Kim teaches wherein a level of the verify voltage under the second operation condition is higher than a level of the corresponding verify voltage under the first operation condition (Vve1’ of fast program operation shown in FIG. 10 is lower than Vve1 of normal program operation shown in FIG. 4).
Regarding dependent claim 6, Kim teaches P/E cycles are managed in page, sector or block unit, and stored in corresponding spare area (see paragraphs [0119]-[0120]). Kim does not explicitly teach the remaining limitations regarding verifying read operation.  
It would have been obvious to one with ordinary skill in the art to realize that for flash memory, verifying read operation is a must to guarantee the [first] data is properly written into the selected memory cells.  Similar to a write operation in step S210 of FIG. 12, address and read request must be sent if a page is selected to verifying read.  If the page is undeteriorated and previously programmed with fast program operation, the verifying read voltage should also be adjusted accordingly in the range of Vve1’ in order to avoiding read error as shown in FIG. 10.  If the page is deteriorated and previously programmed with normal program operation, the verifying read voltage should also be adjusted accordingly in the range of Vve1 in order to avoiding read error as shown in FIG. 4.  From FIGS. 4 and 10, Vve1’ of fast program operation is lower than Vve1 of normal program operation.
Regarding dependent claim 7, Kim teaches wherein the memory system further comprises a memory controller configured to communicate with a host (FIG. 14: controller 500 communicating with host), wherein the operating method further comprises: determining, via the memory controller, the first block to which the first data is to be written, based on an address received from the host (FIG. 12: see step S210); and outputting, via the memory controller, control information to the memory device, wherein the control information indicates an operation condition selected according to the determined P/E cycles (FIG. 14: information are transferred between memory chips and controller via channels CH1-CHk, fast/normal program operation is selected by P/E cycles).
Regarding dependent claim 8, Kim teaches wherein the memory device stores first setting information and second setting information, wherein the memory device selects one of the first setting information and the second setting information in response to the control information received by the memory controller, and wherein the selected one of the first setting information and the second setting information sets a level of at least one of a program voltage and a verify voltage for use in the programming of the first data to the first block of the memory device (first and second setting information related to information of fast and normal program operations).
Regarding dependent claim 10, Kim teaches the P/E cycles can be managed in memory block/page/sector (see Kim, paragraph [0119]).  No also teaches a time managing unit updating the ELT on each WL/page of a block (see No, FIG. 6) and word lines of a block are sequentially programmed inherently in response to a corresponding write request (see 20:1-18).  With Kim in combination of No, it is understood that write requests can be sent in sequence to pages in a block, the normal or fast program operation is chosen accordingly based on the ELT of each page. 
Regarding independent claim 11, Kim teaches a memory controller (FIG. 1: controller 100) configured to control a memory device comprising a plurality of blocks, the memory controller comprising: 
a host interface configured to communicate with a host and receive a first data write request and an address from the host (FIG. 12: step S210, see paragraph [0047]); 
an program/erase (P/E) cycles detector (part of controller 100 for receiving and managing P/E cycles, see paragraph [0128]-[0129]) configured to determine a P/E cycles of a first block of the plurality of blocks of the memory device that is subject to the first data write request and receipt of the first data write request (FIG. 12: step S220, see paragraph [0161]); and 
a control information generator (FIG. 8: control logic 340) configured to output, to cause data to be written to the first block according to one operation condition selected from among a plurality of operation conditions, control information indicating the one operation condition selected based on the determined first P/E cycles (applying either fast program operation as shown in FIG. 5 or 10 to undeteriorated memory cells or normal program operation as shown in FIG. 4 to deteriorated memory cells, see paragraphs [0062], [0090]-[0092], [0098]).
However, Kim teaches the determination is based on the P/E cycles instead of erase program interval (EPI) denoting a time period elapsed after an erasure of the first block.
No teaches erase leaving time (ELT) is the elapsed time from when the memory block is erased (see 4:27-33).  As the ELT increases, the reliability of the memory cells in the memory block is reduced (see FIG. 5 and 10:22-30).  No further teaches the ELT could be managed in similar manner as P/E cycles (see 21:5-17).
Since Kim and No are both from the same field of endeavor, the purpose disclosed by No would have been recognized in the pertinent art of Kim.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the ELT as another factor need to be considered regarding reliability of data stored (see 10:22-30 and 21:5-17).
Regarding dependent claim 12, Kim teaches wherein the control information generator is further configured to: in response to the determined first P/E cycles being less than a reference i.e. less than “deterioration cycle”, see paragraph [0091]), output the control information indicating a first operation condition; and in response to the determined first P/E cycles being greater than the reference number (i.e. greater than “deterioration cycle”, see paragraph [0091]), output the control information indicating a second operation condition (applying either fast program operation as shown in FIG. 5 or 10 to undeteriorated memory cells or normal program operation as shown in FIG. 4 to deteriorated memory cells, see paragraphs [0062], [0090]-[0092], [0098]).
Regarding dependent claim 13, Kim teaches wherein the control information comprises information for changing a level of at least one of a program voltage and a verify voltage for use in a write operation of the memory device of the first data (FIGS. 4-5: ΔV2 of fast program operation is greater than ΔV1 of normal program operation, see paragraph [0102]).
Regarding dependent claim 14, Kim teaches wherein the program voltage comprises an incremental step pulse programming (ISPP) voltage comprising a plurality of voltage pulses, and wherein the control information further comprises information that sets a voltage increase of the voltage pulses used in the write operation of the memory device under the second operation condition to be less than a corresponding voltage increase of the voltage pulses under the first operation condition (FIGS. 4-5: ΔV2 of fast program operation is greater than ΔV1 of normal program operation, see paragraph [0102]).
Regarding dependent claim 15, Kim teaches wherein the control information comprises information that sets a level of the verify voltage under the second operation condition to be higher than a corresponding level of the verify voltage under the first operation condition (Vve1’ of fast program operation shown in FIG. 10 is lower than Vve1 of normal program operation shown in FIG. 4).
Regarding independent claim 16, Kim teaches a memory system (combination of FIGS. 1 and 8) comprising a memory device comprising a plurality of blocks, wherein the memory device comprises: 
a voltage generator configured to generate a program voltage and a verify voltage for use in a write operation with respect to the plurality of blocks (FIG. 8: voltage generator 350 for generating Vpgm, VveM, VveM); and 
control logic (FIG. 8: control logic 340) configured to set, when a first write request of first data with respect to one or more first pages FIG. 12: when the ADDR and program data of a storage area, e.g. a [first] page, are received in step S210, see paragraph [0119]), a first level of at least one of the program voltage and the verify voltage in response to a first program/erase (P/E) cycles FIG. 12: performing steps S230 and S240 in response to step S220) upon receipt of the first write request being less than a reference number (i.e. when the P/E cycles of corresponding page is less than “deterioration cycle”, applying fast program operation as shown in FIG. 5 or 10 to undeteriorated memory cells, see paragraphs [0090]-[0091], [0098], and [0119]), and configured to set, when a second write request of second data with respect to one or more second pages FIG. 12: when the ADDR and program data of a storage area, e.g. a [second] page, are received in step S210, see paragraph [0119]), a second level of at least one of the program voltage and the verify voltage in response to a second program/erase (P/E) cycles FIG. 12: performing steps S230 and S240 in response to step S220) upon receipt of the second write request being greater than number (i.e. when the P/E cycles of corresponding page is greater than “deterioration cycle”, applying normal program operation as shown in FIG. 4 to deteriorated memory cells, see paragraphs [0090]-[0092]).
However, Kim teaches the determination is based on the P/E cycles instead of erase program interval (EPI) denoting a time period elapsed after an erasure of the first block.  Kim also does not explicitly teach the first and second pages are of the first block.
No teaches erase leaving time (ELT) is the elapsed time from when the memory block is erased (see 4:27-33).  As the ELT increases, the reliability of the memory cells in the memory block is reduced (see FIG. 5 and 10:22-30).  No further teaches the ELT could be managed in similar manner as P/E cycles (see 21:5-17).
Since Kim and No are both from the same field of endeavor, the purpose disclosed by No would have been recognized in the pertinent art of Kim.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art:
to include the ELT as another factor need to be considered regarding reliability of data stored (see 10:22-30 and 21:5-17);
to realize that first and second pages could be on the same block depending on how the addresses are inputted. 
Regarding dependent claim 17, Kim teaches wherein the program voltage comprises an incremental step pulse programming (ISPP) voltage comprising a plurality of voltage pulses, and wherein, in response to the first P/E cycles being less than the reference number, a voltage increase of the voltage pulses is set to be relatively large, and in response to the second P/E cycles being greater than the reference number, a voltage increase of the voltage pulses is set to FIGS. 4-5: ΔV2 of fast program operation is greater than ΔV1 of normal program operation, see paragraph [0102]).
Regarding dependent claim 18, Kim teaches wherein, in response to the first P/E cycles being less than the reference number, a level of the verify voltage is set to be relatively low, and in response to the second EPI being greater than the reference time, a level of the verify voltage is set to be relatively high (Vve1’ of fast program operation shown in FIG. 10 is lower than Vve1 of normal program operation shown in FIG. 4).
Regarding dependent claim 19, Kim teaches a memory controller (FIG. 1: controller 100) comprising an operation condition controller configured to determine the P/E cycles of the first block, and based on the first P/E cycles, output corresponding control information indicating a corresponding operation condition from among a plurality of operation conditions, wherein the control logic is further configured to set the level of at least one of the program voltage and the verify voltage in response to the corresponding control information (see paragraphs [0062], [0128]-[0130]).
Regarding dependent claim 22, Kim teaches wherein the memory device is configured to perform a garbage collection operation for moving valid data of the first block to a second block, and wherein, during the garbage collection operation, a level of at least one of a program voltage, which is used to write the valid data to the second block, and a verify voltage is set based on an P/E cycles of the second block (see paragraph [0060], wherein each block is programmed based on P/E cycles as described).
Regarding dependent claim 23, Kim teaches the P/E cycles can be managed in memory block/page/sector (see Kim, paragraph [0119]).  No also teaches a time managing unit updating the ELT on each WL/page of a block (see No, FIG. 6) and word lines of a block are sequentially see 20:1-18).  With Kim in combination of No, it is understood that write requests can be sent in sequence to pages in a block, the normal or fast program operation is chosen accordingly based on the ELT of each page. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 9: detecting sudden power-off of the memory system; after the sudden power-off occurs, receiving the write request of data with respect to the first block; and regardless of the EPI of the first block, writing data to the first block, based on the second operation condition.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim is directed to addressing deterioration of memory cells while nothing in No teaches that memory cells in a memory block having a relatively length ELT/EPI result in deterioration of memory cells of that memory block.  Examiner respectfully disagrees with this statement.
Applicant is correct that Kim is directed to addressing deterioration of memory cells with program method.  FIG. 3 of Kim describes the threshold voltage distributions of memory cells in 
In similar manner, FIG. 5 of No and the corresponding description describe the threshold voltage distributions of memory cells in the first through seventh program states P1-P7 also expanding beyond the corresponding verify voltages when the memory cells are deteriorated due to various factors, including erase leaving time (ELT) and number of P/E cycles, as described in:
Column 1, lines 33-50: 
Flash memory device is being used in various fields because of advantages of a low noise, a high capacity, etc. A flash memory device may include memory devices such as a floating gate memory cell, a charge trap flash memory cell, etc. Memory cells of the flash memory device store data by changing threshold voltages of the memory cells. However, threshold voltages of the memory cells may be changed due to a physical characteristic of the memory cell or an external factor (e.g., temperature, time, etc.). In this case, stored data of the memory cells may be deteriorated and thereby affect reliability of the memory cell or the data. Recently, a memory controller has been introduced that manages various information (e.g., temperature, time, the number of times data is written, the number of times data is read and the number of times of program erase cycles), and various error correction methods and data management methods for addressing the reliability problem described above are being developed based on the information being managed.

Column 4, lines 44-50:
The ECC circuit 112 may detect and correct an error of data read from the nonvolatile memory device 120. For example, data stored in the nonvolatile memory device 120 may include errors caused by a variety of factors such as deterioration due to program and read operations, temperature, time, etc. The ECC circuit 112 may detect and correct an error of data including the error.

As described in No, ELT and P/E cycles can cause deterioration of memory cells, and there are various methods in addressing deterioration of memory cells in the above paragraphs.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 16, 2021

/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824